Exhibit 10.7
David Deno



OSI RESTAURANT PARTNERS, LLC
Amendment to Officer Employment Agreement


THIS AMENDMENT TO OFFICER EMPLOYMENT AGREEMENT (“Amendment”) is entered into by
and between OSI RESTAURANT PARNTERS, LLC, a Delaware limited liability company
(the “Company”) and DAVID DENO (the “Employee”), and executed this 16th day of
July 2014.


WHEREAS, Company employed Employee as Executive Vice President and Chief
Financial Officer of the Company pursuant to that certain Officer Employment
Agreement dated May 7, 2012 (the “Employment Agreement”); and


WHEREAS, the parties hereto desire to enter into this Amendment in order to
modify the Employment Agreement to reflect that the Company has changed
Employee’s title to Executive Vice President and Chief Financial and
Administrative Officer of the Company effective October 29, 2013.


NOW, THEREFORE, intending to be legally bound, for good consideration, receipt
of which is acknowledged, the parties hereby agree as follows:


1.Recitals. The parties acknowledge and agree that the above recitals are true
and correct and incorporated herein by reference.


2.Change of Employee’s Title. The parties acknowledge and agree that all
references in the Employment Agreement to the Employee being employed as
Executive Vice President and Chief Financial Officer of the Company are hereby
amended to state that the Employee is employed as Executive Vice President and
Chief Financial and Administrative Officer of the Company effective as of
October 29, 2013.


3.Ratification. All other terms of the Employment Agreement as amended hereby
are hereby ratified and confirmed by each party.


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.


 
 
 
“COMPANY”
 
 
 
 
 
Attest:
 
OSI RESTAURANT PARNTERS, LLC, a Delaware limited liability company
 
 
 
 
 
 
 
 
By:
/s/ Kelly Braun Lefferts
 
By:
/s/ Joseph J. Kadow
 
Kelly Braun Lefferts, Assistant Secretary
 
 
Joseph J. Kadow, Executive Vice President
 
 
 
 
 
 
 
 
 
 
WITNESSES:
 
“EMPLOYEE”
 
 
 
 
/s/ John C. Passaro
 
/s/ David Deno
 
 
DAVID DENO
John C. Passaro
 
 
 






1 of 1
    
    

